EXHIBIT THIS JOINT VENTURE AND INVESTMENT AGREEMENT (the “Agreement”) is made on and effective as of April 2010, between , a limited liability company organized and existing under the laws of the whose registered head office is located at (hereinafter referred to as "GM"), and Island Breeze International a Cayman Islands Exempt Company, whose principal office is located at 211 Benigno Blvd., Suite 201, Bellmawr, New Jersey 08031 (hereinafter referred to as “IBI”) and Island Breeze International, Inc a Delaware Corporation (hereinafter referred to as “Island Breeze International Inc”). WITNESSETH: WHEREAS, the parties desires to purchase and operate the (the “Vessel”), a passenger cruise vessel that is currently operating as an overnight entertainment cruise-to-nowhere vessel in [Location]; WHEREAS, each party is willing to invest the time, money and skill to purchase the [Vessel]; WHEREAS, IBI shall cause to be formed a “Subsidiary” (as defined herein), organized outside of the United States currently expected to be the Cayman Islands, to purchase and operate the [Vessel]; WHEREAS, GM has agreed to invest, by way of an equity investment, the sum Six Hundred Thousand ($600,000) dollars in Island Breeze International, Inc. and further GM has agreed to lend to IBI and its to be formed subsidiary a total of fourteen million four hundred thousand ($14,400,000) dollars to purchase and operate the [Vessel], under the terms and conditions described in this Agreement; NOW, THEREFORE, in consideration of the mutual promises and covenants contained herein, the parties hereby agree as follows: ARTICLE 1. DEFINITIONS In this Agreement, the following terms shall, unless the context otherwise requires, have the following meanings: 1.1"Either Party" shall mean Island Breeze International or GM. 1.2"Both
